Citation Nr: 1815768	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-44 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease, status post myocardial infarction and coronary artery bypass graft (IHD) prior to September 5, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for a left forearm scar.

3.  Entitlement to an initial compensable rating for residual scars from a coronary artery bypass graft (residual scars).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 5, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In September 2016 and December 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to all issues listed on the title page.


CONCLUSION OF LAW

The criteria for withdrawal of appeal by the Veteran have been met.  38 U.S.C. 
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In September 2016 and December 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to all issues listed on the title page.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


